DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US Pat. App. Pub. No. 2005/0142436) in view of Bendale et al. (US Pat. App. Pub. No. 2004/0090736).
With respect to claim 1, Arai teaches an electrode assembly for an ultracapacitor that defines a length between opposing first and second longitudinal edges, wherein the electrode assembly comprises: a first electrode (see paragraph [0045]) comprising a first current collector (see paragraph 
Arai fails to teach that both the first and second electrode assemblies have carbonaceous coatings.
Bendale, on the other hand, teaches that both the first and second electrode assemblies have carbonaceous coatings.  See FIG. 7 and paragraph [0098].  Such an arrangement results in an increased capacitance for an electrochemical double layer capacitor.  See paragraph [0054].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Arai, as taught by Bendale, in order to increase the capacitance for an electrochemical double layer capacitor.
With respect to claim 2, the combined teachings of Arai and Bendale teach that at least a portion of the second current collector projects beyond the second longitudinal edge to define a second projecting portion, wherein the offset ratio of the second projecting portion is from about 0.02 to about 0.3.  See Arai, paragraph [0048], noting that element 2 has a width of 61 mm and element 2a has a width of 2.5 mm; 2.5/61= .041.
With respect to claim 3, the combined teachings of Arai and Bendale teach that the length of the first projecting portion, the second projecting portion, or both is from about 1 to about 20 millimeters.  See Arai, paragraphs [0045] and [0048], noting that the first and second projecting portions have a width of 2.5 mm.
With respect to claim 4, the combined teachings of Arai and Bendale teach that the length of the electrode assembly is from about 5 to about 100 millimeters.  See Arai, paragraphs [0045] and [0048], wherein elements 1 and 2 have widths of 55 and 60 mm, respectively.
With respect to claim 5, the combined teachings of Arai and Bendale teach that the electrode assembly has a jellyroll configuration.  See Arai, FIG. 1.
With respect to claim 6, the combined teachings of Arai and Bendale teach that the first current collector and the second current collector each contain a substrate that includes a conductive metal.  See Arai, paragraph [0030], where collector 1 is aluminum foil and collector 2 is copper foil.  See also, Bendale, FIG. 7, where both collectors are formed of aluminum.
With respect to claim 7, the combined teachings of Arai and Bendale teach that the conductive metal is aluminum or an alloy thereof.  See Arai, paragraph [0030], where collector 1 is aluminum foil and collector 2 is copper foil.  See also, Bendale, FIG. 7, where both collectors are formed of aluminum.
With respect to claim 8, the combined teachings of Arai and Bendale teach that the first carbonaceous coating, the second carbonaceous coating, or both contain activated carbon particles.  See Bendale, FIG. 7, wherein layer 504 in the first and second carbonaceous coatings are layers of activated carbon particles.
With respect to claim 9, the combined teachings of Arai and Bendale teach that the separator includes a cellulosic fibrous material. See Bendale, paragraph [0103], citing a paper separator.
With respect to claim 10, the combined teachings of Arai and Bendale teach an ultracapacitor that comprises the electrode assembly of claim 1 any of the foregoing claims and a nonaqueous electrolyte that is in ionic contact with the first electrode and the second electrode.  See Bendale, paragraph [0105].
With respect to claim 11, the combined teachings of Arai and Bendale teach that the nonaqueous electrolyte contains an ionic liquid that is dissolved in a nonaqueous solvent, wherein the ionic liquid contains a cationic species and a counterion.  See Bendale, paragraphs [0105]-[0108].
With respect to claim 12, the combined teachings of Arai and Bendale teach that the nonaqueous solvent includes propylene carbonate, a nitrile, or a combination thereof.  See Bendale, paragraphs [0107]-[0108].
With respect to claim 13, the combined teachings of Arai and Bendale teach that the cationic species includes an organoquaternary ammonium compound. See Bendale, paragraph [0105].
14. (Original) The ultracapacitor of clam 13, wherein the organoquaternary ammonium compound has the following structure: 
    PNG
    media_image1.png
    171
    142
    media_image1.png
    Greyscale
wherein m and n are independently a number from 3 to 7.  See Bendale, paragraph [0105].
With respect to claim 16, the combined teachings of Arai and Bendale implicitly teach that the ultracapacitor exhibits an ESR of about 100 mohms or less as determined at a frequency of 100 kHz and temperature of 25˚C.  While the combined teachings of Arai and Bendale do not explicitly teach the limitations recited in claim 16, the Office notes that these limitations are physical properties.  Because the combined teachings of Arai and Bendale teach each of the structures recited in claim 10, they are also considered to recite any physical properties associated with those structures, including ESR at predetermined frequencies and temperatures.
With respect to claim 17, the combined teachings of Arai and Bendale implicitly teach that the ultracapacitor exhibits a capacitance value of about 6 Farads per square centimeter or more as determined at a frequency of 120 Hz and temperature of 25˚C.  While the combined teachings of Arai and Bendale do not explicitly teach the limitations recited in claim 17, the Office notes that these limitations are physical properties.  Because the combined teachings of Arai and Bendale teach each of 
With respect to claim 18, the combined teachings of Arai and Bendale teach that the ultracapacitor contains a housing that includes a container having a base and an open end, wherein a lid is disposed adjacent to the open end, and further wherein the electrode assembly is positioned within the housing so that the first projecting portion is placed into electrical contact with the base or the lid.  See Arai, FIG. 1, elements 6 and 7 and paragraph [0029].
With respect to claim 19, the combined teachings of Arai and Bendale teach that at least a portion of the second current collector projects beyond the second longitudinal edge to define a second projecting portion, wherein the offset ratio of the second projecting portion is from about 0.02 to about 0.3.  See FIG. 1, element 2a, paragraph [0048], noting that element 2 has a width of 61 mm and element 2a has a width of 2.5 mm; 2.5/61= .041.
With respect to claim 20, the combined teachings of Arai and Bendale teach that the first projecting portion is in electrical contact with the base and the second projection portion is in electrical contact with the lid.  See Arai, FIG. 1 and paragraph [0029].
With respect to claim 21, the combined teachings of Arai and Bendale teach that the container is formed from a metal.  See Arai, paragraph [0029], noting that the cell housing acts as a negative terminal.  See also, Bendale, FIG. 17 and paragraph [0174, noting that the can is made of aluminum.
With respect to claim 22, the combined teachings of Arai and Bendale teach that the container has a cylindrical shape.  See Arai, FIG. 1 and Bendale, FIG. 17.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US Pat. App. Pub. No. 2005/0142436) in view of Bendale et al. (US Pat. App. Pub. No. 2004/0090736), and further, in view of Knopsnyder et al. (US Pat. App. Pub. No. 2017/0338054).
With respect to claim 15, the combined teachings of Arai and Bendale fail to explicitly teach that the ionic liquid is present at a concentration of about 1.0 M or more.
Knopsnyder teaches that the ionic liquid is present at a concentration of about 1.0 M or more.  See paragraph [0024].  Such an arrangement helps result in a lowered ESR.  See paragraph [0002].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Arai and Bendale, as taught by Knopsnyder, in order to lower the ESR.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DION FERGUSON/Primary Examiner, Art Unit 2848